DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS/OBJECTIONS WITHDRAWN
All of the claim objections and 112 rejections set forth in the non-final rejection of 7/30/21, page 2, paragraphs 2-4 have been withdrawn.

REJECTIONS REPEATED
All of the 103 rejections set forth in the non-final rejection of 7/30/21, pages 3-4, paragraphs 5-6 are repeated for the reasons of record.  
Applicant has amended claim 3 to read, “wherein the fluorine-containing resin comprises at least one selected from the group consisting of chlorotrifluoroethylene (CTFE), polychlorotrifluoroethylene (PCTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), perfluorinealkoxy PFA), a tetrafluoroethylene-hexafluoropropylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), and an ethylene chlorotrifluoroethylene copolymer (ECTFE).”  Lee et al. (US 2008/0118830) discloses wherein the fluorine-containing resin comprises at least one selected from the group consisting of chlorotrifluoroethylene (CTFE), polychlorotrifluoroethylene (PCTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), perfluorinealkoxy PFA), a tetrafluoroethylene-hexafluoropropylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), and an ethylene chlorotrifluoroethylene copolymer (ECTFE) (paragraph [0033]).

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 10/25/21 have been carefully considered but are deemed unpersuasive.
Applicant has argued that “Kim discloses ‘[t]he second PTFE layer 220 improves a coating capability of the first PTFE layer 210 with respect to the aluminum foil layer 230. In other words, the second PTFE layer 220 allows adhesion by including an acid and a plasticizer in an aqueous emulsion PTFE film applied to the aluminum foil layer 230 and oxidized at the bottom surface of the aluminum foil layer 230 to cause a corrosive reaction.’ Chang, col. 3, lines 19-26, emphasis added.”  
Kim discloses the role of having the second PTFE layer 220 is to improve coating capability of the first PTFE layer on the aluminum foil layer.”  However, Kim also discloses that the two PTFE layers are stable against all chemicals at a temperature of 260 degrees C (column 3, lines 29-38) and that the first and second PTFE layers have excellent physical properties (column 3, lines 39-41).  Thus, Kim clearly suggests that the two PTFE layers provide benefits with or without the aluminum layer.  It is also pointed out that it is the acid and plasticizer in the second PTFE layer that provide the improved coating capability with respect to the aluminum layer not the second PTFE layer (column 3, lines 19-26).
Applicant has argued that “Chang is to solve the problem that ‘during heat-fusion of the edges of the upper and lower case bodies, if the temperature and pressure are so high that too much time is required in the heat-fusion, an EAA layer, which is a polymer layer on the case surface is melted, so that anodic and cathodic leads of the battery are brought into contact with aluminum, which is a case material, to cause a short circuit, resulting in degradation in assembly efficiency. Also, in the case where a micro short circuit occurs, the performance of the battery may be degraded’” and “Chang then discloses ‘[t]o accomplish the above objective, the present invention provides a case of a battery for enclosing and hermetically sealing a battery body which generates current, the case including a first polyethylene terephthalate layer which is an innermost layer in view of a battery body and which is adhered to other part thereof when sealing the battery body, a polymer layer formed on the first polyethylene terephthalate layer, a second polyethylene terephthalate layer formed on the polymer layer, and a polypropylene layer which is an outermost layer in view of the battery body and formed on the second polyethylene terephthalate layer’ Chang, col. 2, lines 1 to 11. Here, the battery case of Change does not appear to even include an Al foil layer.”
It is to be pointed out that it is the melting of the EAA layer due to excessive heating which causes the short circuit not necessarily the presence of the aluminum layer.  Chang also excludes EAA for this reason and uses different polymers.  Therefore, Chang does not provide a direct teaching away from the inclusion of an aluminum layer.  
Applicant has argued “as Kim discloses the role of the second PTFE layer is to improve coating capability of the first PTFE layer on the aluminum foil layer, and as the 
Kim discloses the role of having the second PTFE layer 220 is to improve coating capability of the first PTFE layer on the aluminum foil layer.”  However, Kim also discloses that the two PTFE layers are stable against all chemicals at a temperature of 260 degrees C (column 3, lines 29-38) and that the first and second PTFE layers have excellent physical properties (column 3, lines 39-41).  Thus, Kim clearly suggests that the two PTFE layers provide benefits with or without the aluminum layer.  It is also pointed out that it is the acid and plasticizer in the second PTFE layer that provide the improved coating capability with respect to the aluminum layer not the second PTFE layer (column 3, lines 19-26).  Kim provides clear motivation in that the two PTFE layers provide improved chemical resistance and physical properties.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has argued that none of the references disclose wherein the fluorine-containing resin comprises at least one selected from the group consisting of chlorotrifluoroethylene (CTFE), polychlorotrifluoroethylene (PCTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), perfluorinealkoxy PFA), a tetrafluoroethylene-hexafluoropropylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), and an ethylene chlorotrifluoroethylene copolymer (ECTFE).  However, Lee discloses wherein the fluorine-containing resin comprises at least one selected from the group consisting of chlorotrifluoroethylene (CTFE), polychlorotrifluoroethylene (PCTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), perfluorinealkoxy PFA), a tetrafluoroethylene-hexafluoropropylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), and an ethylene chlorotrifluoroethylene copolymer (ECTFE) (paragraph [0033]).
Applicant has argued that “Dependent claim 4 recites, with emphasis added, ‘wherein the first polymer resin layer and the second polymer resin layer are made of the same material’ Kim, on the other hand, discloses ‘the PTFE layer is preferably a double layer consisting of a first PTFE layer of an aqueous emulsion type, formed as the innermost layer of the case, and a second PTFE layer formed between the first PTFE layer and the aluminum foil layer, for improving adhesion by adding acid and a plasticizer’ Kim, col. 2, lines 13-19, emphasis added. Here, apparently the first PTFE layer and the second PTFE layer are formed of different compositions with the second PTFE layer containing added acid and a plasticizer. As such, Kim should not provide for 
Kim discloses that both layers are made of PTFE which is the exact same material (column 3, lines 3-41).  The second PTFE layer contains an acid and a plasticizer which are additives.  The addition of additives does not change the fact that both layers are made of PTFE.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 8, 2021